Citation Nr: 1105054	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO. 09-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive 
equipment or adaptive equipment only under the provisions of 38 
U.S.C.A. Chapter 39.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

This case was the subject of a Board remand dated in August 2009.

At pages two to three of a January 2011 Appellate Brief 
Presentation the Veteran's representative identified misfiled 
documents in the claims file. The documents pertain to the claims 
of another Veteran. From the misfiled documents the Board had 
inadvertently referred certain additional claims in its August 
2009 remand of this matter. The misfiled documents have been 
removed from the Veteran's claims file and forwarded for 
association with the proper claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has loss of use of one or both feet 
due to his service-connected total right knee replacement 
(evaluated as 30 percent disabling), osteoarthritis of the left 
knee (evaluated as 10 percent disabling), and residuals of cold 
injuries to the right and left lower extremities (each extremity 
is evaluated as 30 percent disabling), and that he is therefore 
entitled to an automobile or other conveyance and adaptive 
equipment under the provisions of 38 U.S.C.A. Chapter 39. See 38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808. In order 
to substantiate this claim the evidence must show that for one or 
both lower extremities no effective function remains other than 
that which would be equally well served by an amputation stump 
with use of a suitable below-the-knee prosthesis. See 38 C.F.R. 
§§ 3.350(a)(2), 4.63.

Although VA provided the Veteran with an examination in 
conjunction with the matter on appeal in December 2009, the 
examiner focused on the hips and ankles, and did not conduct 
specific examination of the service-connected bilateral knee 
disabilities or cold injuries. Further, the examiner did not 
provide a medical opinion as to whether, for one or both lower 
extremities, no effective function remains other than that which 
would be equally well served by an amputation stump with use of a 
suitable below-the-knee prosthesis. The RO/AMC three times 
obtained clarifying addendum medical opinions in order to 
supplement the December 2009 examination report, two from the 
examining physician in March 2010 and June 2010, and a third in 
September 2010 from a physician who did not examine the Veteran. 

In the December 2009 opinion the VA examiner opined that the 
Veteran was impaired with regard to standing, locomotion and 
routine activities of daily living. He found the lower 
extremities to be manifestly weak and to reduce safe locomotion. 
He asserted that the Veteran was unstable in motion with a gait 
disorder and feared a fall with potential bony fracture. He 
recounted that amputation was not a consideration in this 
particular case. He noted that the Veteran utilized a walker for 
mobility at home "due to advanced age, overweight, decreased 
reflexes," and that a motorized wheelchair for long distances 
was advisable. Without explanation, and without specific 
examination of the Veteran's service-connected knee disabilities 
and cold injuries of the lower extremities, he opined that 
"impairment of locomotion is not demonstrated to be service 
connected." 

In March 2010 the VA examiner provided an addendum opinion in 
which he observed that the Veteran had "impairment of 
sensory/motor innervations both lower extremities with total 
right knee replacement . . . Dependable locomotion is precluded 
by gait disorder requiring motorized wheelchair. Deep tendon 
reflexes absent bilaterally. Neither foot capable of effective 
function with high potential of falls. MRI of lumbar spine could 
be most informative."

In a June 2010 addendum the examiner provided an opinion that is 
not clearly worded, but noted in part that "I do not know why he 
has a motorized wheelchair for the past 2 1/2 years either . . . it 
fails all criteria for approval," and "[s]tatement on mri was 
purely defensive on my part that perhaps I was missing a 
diagnosis established by another physician."  He concluded with 
the statement "I regret that my response would be based on total 
speculation."    

A September 2010 opinion from a physician who did not examine the 
Veteran states that "the veteran has not actually lost the use 
of his lower extremities due to any of the mentioned conditions" 
(i.e., his service connected disabilities), that he had no 
permanent loss of one or both feet, hands or ankylosis of one 
[o]r both knees or one or both hips due to service connected 
disabilities listed," and that the veteran "retains effective 
function in feet. Medical record review does not indicate that 
amputation has ever been in his treatment plan nor is 
necessary."  

The September 2010 opinion from a reviewing physician, provided 
without rationale, asserted that the Veteran had not lost use of 
one or both feet. This appears on its face inconsistent with the 
March 2010 VA examiner's opinion that  "[n]either foot [is] 
capable of effective function with high potential of falls." 
Neither the VA examiner nor the September 2010 reviewing 
physician provided an adequate rationale for their contrasting 
opinions, and neither provided a direct opinion as to whether the 
Veteran had use of one or both feet other than that which would 
be equally well served by an amputation stump with use of a 
suitable below-the-knee prosthesis. See 38 C.F.R. §§ 3.350(a)(2), 
4.63.

In light of the above, the case must be returned for an adequate 
examination, with a physician other than the physician who 
examined the Veteran in December 2009, and which includes 
specific examination of the Veteran's service-connected knee 
disabilities and his cold injuries of the lower extremities. 
Further, the examination report must include an opinion, with an 
adequate rationale, as to whether the Veteran has use of one or 
both feet other than that which would be equally well served by 
an amputation stump with use of a suitable below-the-knee 
prosthesis. See 38 C.F.R. §§ 3.350(a)(2), 3.808, 4.63 (criteria 
for entitlement to vehicle and adaptive equipment and definition 
of loss of use); 4.2 (interpretation of examination reports); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding 
that a VA examination report is not entitled to any weight if it 
contains only data and conclusions, and that most of the 
probative value of a medical opinion comes from its reasoning).

Also, the Board notes that updated treatment records reflect that 
the Veteran was in the process of seeking equipment through the 
VAMC wheelchair clinic that would assist him in lifting his 
motorized wheelchair provided through Medicaid in the rear area 
of his current motor vehicle, since use of his VA-provided manual 
wheelchair in public places was becoming increasingly difficult 
for him. The VA treatment records reflect that the Veteran was 
concerned he would need to buy a new vehicle if he could not get 
assistance in obtaining equipment to lift his Medicaid-provided 
motorized wheelchair into the back of his vehicle. It appears 
that the Veteran's request was being considered after 
consultations with VA physical therapy, wheelchair, and 
prosthetics departments. See VA treatment records dated July 2009 
to November 2009.
  
As the relevant records of VA treatment and prosthetics will be 
relevant to the current state of function of the Veteran's lower 
extremities, the RO/AMC must seek to obtain all records of VA 
treatment from November 2009 forward for disability affecting the 
Veteran's lower extremities. See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. The RO/AMC will obtain all additional 
relevant VA treatment records of the Veteran, 
to include at the Hudson Valley, New York HCS, 
dating from November 2009 to the present, and 
any records from July 2009 to November 2009 not 
previously obtained, from VAMC wheelchair, 
prosthetic, physical therapy, orthopedic, 
neurological, general medical, and dermatology 
sections pertaining to the severity of the 
Veteran's service-connected disabilities of the 
feet and knees and any treatment for disability 
affecting the lower extremities. 

2. After completion of the above the Veteran 
must be afforded an appropriate VA examination 
with a physician other than the examiner 
who conducted the Veteran's December 2009 
VA examination to ascertain the extent of 
impairment attributable to his service-
connected disabilities of the lower 
extremities, with particular attention to 
locomotion and the extent of loss of use of the 
feet. 

The following considerations will govern the 
examination:

(a) The claims folder must be provided to 
and reviewed by the examiner in conjunction 
with his or her examination. The examiner 
must indicate that he or she reviewed the 
claims folder. 

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner's attention will be called 
to the fact that the Veteran is service-
connected for cold injuries to lower 
extremities, a shrapnel wound scar to the 
left knee, a total right knee replacement 
associated with cold injury to the right 
lower extremity, and arthritis of the left 
knee associated with the right total knee 
replacement, as a result of disease and 
injury sustained in combat and in severe 
cold during the Korean conflict. 

(d) The examiner will conduct a physical 
examination of the Veteran's lower 
extremities. 

(e) The examiner will indicate whether the 
Veteran has ankylosis of either knee or 
hip.

(f) The examination report will include 
detailed findings with respect to the 
Veteran's orthopedic, neurological, 
vascular, and skin disability of the 
lower extremities, including, but not 
limited to, the knees and feet, and the 
extent to which any such findings are 
associated with service-connected cold 
injuries or bilateral knee 
disabilities.

(g) The examiner will provide a medical 
opinion, with a medical rationale, and 
reference to supporting results of 
examination, as to whether, for each 
foot, any effective function remains 
other than that which would be equally 
well served by an amputation stump with 
use of a suitable below-the-knee 
prosthesis. 

(h) A response indicating merely that 
the Veteran is not currently being 
considered for an amputation of either 
leg or foot will be considered 
inadequate and will be returned to the 
examiner for an addendum opinion with a 
supporting rationale as to whether, for 
each foot, any effective function 
remains other than that which would be 
equally well served by an amputation 
stump with use of a suitable below-the-
knee prosthesis. 

(i) If the examiner finds that the 
Veteran has effective function of both 
feet other than that which would be 
equally well served by an amputation 
stump with use of a suitable below-the-
knee prosthesis, he or she will 
specifically describe this additional 
effective function for both feet, as 
observed at the physical examination, 
that would not be equally well served 
by an amputation stump with use of a 
suitable below-the-knee prosthesis. 

(j) If an examiner finds that the 
Veteran does not have use of one or 
both feet which would be equally well 
served by an amputation stump with use 
of a suitable below-the-knee 
prosthesis, but further finds that such 
loss of use is not due to service-
connected disability, the examiner will 
provide a full rationale, with citation 
to examination results and evidence of 
record, as to why the loss of use of 
one or both feet is not due to service-
connected disability. 

(k) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is requested to 
provide a complete rationale for his or 
her opinions and findings, based on his or 
her clinical experience, medical expertise, 
and established medical principles. 

3. Readjudicate the issue on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



